United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION ACADEMY,
Quantico, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-1236
Issued: February 2, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 12, 2021 appellant filed a timely appeal from May 11 and June 30, 2021 merit
decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a diagnosed medical
condition causally related to the accepted February 14, 2019 employment incident.
FACTUAL HISTORY
On February 22, 2019 appellant, then a 32-year-old new agent trainee, filed a traumatic
injury claim (Form CA-1) alleging that on February 14, 2019 he sustained a contusion to the
1

5 U.S.C. § 8101 et seq.

cartilage and muscles of his lower left rib during a physical training course while in the
performance of duty. He explained that the incident resulted from grappling exercises during
defensive tactics training and that it caused him to have difficulty with mobility, sitting, bending,
and laying down. Appellant did not stop work.
In an authorization for examination form and/or treatment (Form CA-16) dated
February 14, 2019, the employing establishment authorized treatment at the emergency room of a
hospital. E.C., the authorizing official, noted a February 14, 2019 date of injury and described
appellant’s alleged injury as a contusion and pain in the left chest and rib region.
On February 14, 2019 Dr. James Sprinkle, a Board-certified radiologist, performed an
x-ray of the left side of appellant’s chest and ribs and found no evidence of rib fracture, lung
contusion, or pneumothorax. He noted that the pain appellant was experiencing was “most likely”
due to muscular strain In medical notes of even date, Dr. Scott Ottolini, Board-certified in
emergency medicine, also recounted the history of injury and also noted that there was no evidence
of fracture, lung contusion or pneumothorax, or any acute abnormalities. In a separate medical
report of even date, he related that appellant was experiencing pain in the left anterior side of the
ribcage after he was involved in combat training at the employing establishment. Dr. Ottolini
noted that appellant’s pain increased when he attempted to change positions or touched the injury
site.
In a development letter dated April 5, 2021, OWCP informed appellant of the deficiencies
of his claim. It advised him of the type of factual and medical evidence necessary to establish his
claim and provided a questionnaire for his completion. It afforded him 30 days to submit the
necessary evidence.
In progress notes dated February 14 through March 12, 2019, Amanda Odonnall and
Joyceann Bilefernich, nurse practitioners with the employing establishment, examined appellant
and noted a bulge and contusion of the left ribcage. Ms. Odonnall related that on February 14,
2019 appellant experienced significant pain alongside his ribcage resulting in difficulty breathing.
In subsequent progress notes, he reported that following weeks of pain medication and physical
therapy, he experienced decreased pain alongside the ribcage and denied breathing issues.
On April 28, 2021 appellant submitted a response to OWCP’s development questionnaire.
He explained that on February 14, 2019 he injured his left rib cage during a grappling exercise.
Appellant reported that his symptoms consisted of severe pain to the lower left rib cage and
difficulty walking, running, bending down, and moving his torso. He asserted that he sought
emergency medical attention immediately after the nurses noted a protrusion, bulge, and swelling
on the left lower rib cage. Appellant noted that he underwent x-rays of his left rib region while at
the emergency room.
By decision dated May 11, 2021, OWCP denied appellant’s traumatic injury claim, finding
that “pain” is not a valid medical diagnosis and that the medical evidence of record was insufficient
to establish a left rib condition causally related to the accepted February 14, 2019 employment
incident. It concluded, therefore, that the requirements had not been met to establish an injury as
defined by FECA.

2

On June 22, 2021 appellant requested reconsideration and attached additional medical
evidence in support thereof.
In a February 14, 2019 after visit summary, Dr. Ottolini diagnosed myalgia and
pleurodynia, a viral infection, as a result of appellant’s left rib condition. He further noted that
appellant was experiencing slight swelling and tenderness at the injury site. Dr. Ottolini prescribed
pain medication and recommended follow up with a primary care physician. OWCP also received
previously submitted hospital notes by Dr. Ottolini and hospital staff.
By decision dated June 30, 2021, OWCP denied modification its May 11, 2021 decision.
LEGAL PRECEDENT
A claimant seeking benefits under FECA 2 has the burden of proof to establish the essential
elements of his or her claim, including that the individual is an employee of the United States
within the meaning of FECA, that the claim was timely filed within the applicable time limitation
of FECA,3 that an injury was sustained in the performance of duty , as alleged, and that any
disability or medical condition for which compensation is claimed is causally related to the
employment injury. 4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time and place, and in the manner alleged. The second component is whether the employment
incident caused a personal injury. 6
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence.7 Rationalized medical opinion evidence is medical evidence, which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
2

Supra note 1.

3

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued December 13, 2019);
Joe D. Cameron, 41 ECAB 153 (1989).
4

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
7

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).

3

one of reasonable medical certainty, and must be supported by medical rationale exp laining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the claimant.8
Pursuant to OWCP’s procedures, no development of a claim is necessary when the
condition reported is a minor one, which can be identified on visual inspection by a lay person
(e.g., burn, laceration, insect sting, or animal bite). 9
ANALYSIS
The Board finds that appellant has met his burden of proof to establish a bulge and
contusion causally related to the accepted February 14, 2019 employment incident.
Ms. Odonnall and Ms. Bilefernich, nurse practitioners with the employing establishment,
examined appellant on the date of injury and noted a bulge and contusion of the left ribcage. In a
February 14, 2019 after visit summary, Dr. Ottolini noted that appellant was experiencing slight
swelling and tenderness at the injury site.
As the evidence of record establishes that appellant’s employment incident resulted in a
visible injury, the Board finds that appellant has met his burden of proof to establish a left ribcage
bulge and contusion causally related to the accepted February 14, 2019 employment incident. 10
The Board will, therefore, reverse in part the May 11, 2021 decision and remand the case for
payment of medical costs and wage-loss compensation for disability, if any. 11
The Board further finds, however, that the case is not in posture for decision with regard
to whether appellant has established additional medical conditions as causally re lated to the
accepted February 14, 2019 employment injury.
Dr. Ottolini, in his February 14, 2019 after visit summary, diagnosed pleurodynia, a viral
infection. As the medical evidence demonstrates that appellant was diagnosed with pleurodynia,
the case must be remanded for consideration of the medical evidence with regard to the issue of
causal relationship. Following this and other such further development as deemed necessary,
OWCP shall issue a de novo decision.

8

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.6(a)
(June 2011). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(c)
(January 2013). R.H., Docket No. 20-1684 (issued August 27, 2021); M.B., Docket No. 15-0287 (issued August 20,
2015); Pearlene Morton, 52 ECAB 493 (2001).
10

Id.

11

See W.R. Docket No. 20-1101 (issued January 26, 2021); A.J., Docket No. 20-0484 (issued September 2, 2020).

4

CONCLUSION
The Board finds that appellant has met his burden of proof to establish a left ribcage bulge
and contusion causally related to the to the accepted February 14, 2019 employment incident. The
Board further finds, however, that the case is not in posture for decision with regard to whether
appellant has established additional medical conditions as causally related to the accepted
February 14, 2019 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the May 11 and June 30, 2021 decisions of the Office
of Workers’ Compensation Programs are reversed in part and set aside in part and the case is
remanded for further proceedings consistent with this decision of the Board. 12
Issued: February 2, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

A completed Form CA-16 authorization may constitute a contract for payment of medical expenses to a medical
facility or physician, when properly executed. The form creates a contractual obligation, which does not involve the
employee directly, to pay for the cost of the examination or treatment regardless of the action t aken on the claim. See
20 C.F.R. § 10.300(c); S.P., Docket No. 19-1904 (issued September 2, 2020); J.G., Docket No. 17-1062 (issued
February 13, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

5

